DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on March 19, 2019. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
This action is in reply to the communication filed on September 26, 2019.
Claims 1 – 20 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on November 26, 2019 and June 4, 2020 have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims require determining the amount of emission emitted from a specific layer, via a specific type of emission (fluorescence), and from a specific compound. These percentages are defined are 80% or 90% or greater. However, the description provides no examples of any devices where the percentages of emission emitted via 
Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 16, 17, 19, and 20 require determining the amount of emission emitted from a specific layer, via a specific type of emission (fluorescence), and from a specific compound. As Applicant does not describe devices that meet the scope of the claimed range (80 or 90% emission) or describe any method for determining the percent of emission comes from a specific layer, via a specific type of emission, or from a specific compound, the claims fail to enable one of ordinary skill in the art to make and use the invention.
Case law holds that applicant' s specification must be “commensurately enabling” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant' s invention. The test for undue experimentation as to whether or not the percentage of emission within the scope of the claims can be used as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 16, 17, 19, and 20, it is believed that undue experimentation would be required because:
(B)    Nature of the invention:
(C)    State of the prior art: 

(E)    The level of predictability in the art:
(F)    Amount of direction provided: 
(G)    The existence of working examples: 
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 16, 17, 19, and 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that X11 can be selected from among N(R16) or C(R16)(R17). However, the variables R16 and R17 are not defined by the claim.
Claims 2 – 20 are rejected as being dependent on claim 1.
For examination purposes, the variables are interpreted to read on any substituent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muzuki (US20160204361A1).
As per claims 1 – 12, Muzuki teaches:
A condensed-cyclic compound represented by Formula 1 
    PNG
    media_image1.png
    186
    372
    media_image1.png
    Greyscale
(Muzuki teaches at least compound 
    PNG
    media_image2.png
    164
    179
    media_image2.png
    Greyscale
in [0120] which reads on the claimed Formula where n11 is 1; Y11 is a group represented by Formula 2-1; a11 is 2; X11 is N(R16); A11, A21, and A22 are each a C6 carbocyclic group, namely a benzene group of claims 4, 5, and 9 so that the Y11 is a group represented by Formula 2-11 of claims 7 and 10; R11, R12, R21, and R22 are all 
    PNG
    media_image3.png
    164
    129
    media_image3.png
    Greyscale
)  

Claims 1 - 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon (WO2019160315, using the provided machine translation).
As per claims 1 – 11, Yoon teaches:
A condensed-cyclic compound represented by Formula 1 
    PNG
    media_image1.png
    186
    372
    media_image1.png
    Greyscale
(Yoon teaches at least compound  
    PNG
    media_image4.png
    88
    104
    media_image4.png
    Greyscale
 in [122] on page 13. This compound reads on the claimed formula wherein n11 is 1, Y11 is a group represented by Formula 2-1; a11 is 2; X11 is O; A11, A21, and A22 are each independently a C6 carbocyclic group, namely a benzene group of claims 4, 5, and 9 so that the Y11 is a group represented by Formula 2-11 of claims 7 and 10; R11 is a cyano group, R12, R21, and R22 are each independently hydrogen; b11 is 1;   

Claims 1 – 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho (US20200136060A1).
As per claims 1 – 11, Cho teaches:
A condensed-cyclic compound represented by Formula 1 
    PNG
    media_image1.png
    186
    372
    media_image1.png
    Greyscale
(Cho teaches at least compound 
    PNG
    media_image5.png
    211
    212
    media_image5.png
    Greyscale
in [0191]. This compound reads on the claimed formula wherein n11 is 1, Y11 is a group represented by Formula 2-1; a11 is 2; X11 is O; A11, A21, and A22 are each independently a C6 carbocyclic group, namely a benzene group of claims 4, 5, and 9 so that the Y11 is a group represented by Formula 2-11 of claims 7 and 10; R11 is a cyano group, R12, R21, and R22 are each independently hydrogen; b11 is 1; b12, b21, and b22 are all 4; the sum of n11, a11 and b11 is 4; The compound reads on Formula 1-2 of claim 8 and formula 1-15 of claim 11.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 - 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muzuki (US20160204361A1) as applied to claims 1 - 12 above.
As per claims 13 – 15, Muzuki teaches:
An organic light-emitting device comprising a first electrode where the first electrode is an anode comprising a second electrode wherein the second electrode is a cathode and an organic layer between the first electrode and the second electrode and comprising an emission layer wherein the organic layer comprises a hole transport region between the first electrode and the emission layer and an electron transport region between the emission layer and the second electrode, the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer or a combination thereof, and the electron transport layer comprises a hole blocking layer, an electron transport layer, an electron injection layer or a combination thereof ([0132]: “The organic EL device 1 comprises a substrate 2, an anode 3, a cathode 4, and an emission unit 10 disposed between the anode 3 and the cathode 4. The emission unit 10 comprises a light emitting layer 5 …  A hole injecting/transporting layer (an anode-side organic thin film layer) 6 may be disposed between the light emitting layer 5 and the anode 3, and an electron injecting/transporting layer (a cathode-side thin film layer) 7 may be disposed between the light emitting layer 5 and the cathode 4. An electron blocking layer may be disposed on the anode 3 side of the light emitting layer 5, and a hole blocking layer may be disposed on the cathode 4 side of the light emitting layer 5. With these blocking layers, electrons and holes are confined in the light emitting layer 5 to increase the degree of exciton generation in the light emitting layer 5.)
Wherein the emission layer comprises the condensed-cyclic compound (In [0123], Muzuki teaches that compound can be used in a fluorescent emission unit as a dopant material.)
As per claim 18, Muzuki teaches:
The emission layer consists of the condensed-cyclic compound alone; or the emission layer further comprises a host ([0137]: “The light emitting layer is an organic layer having a light emitting function and contains a host material and a dopant material when a doping system is employed.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected from among the taught device configurations of the prior art to have arrived at the claimed device.

Claims 13 - 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (WO2019160315, using the provided machine translation) as applied to claim 1 – 11 above.
As per claims 13 – 15, Yoon teaches:
An organic light-emitting device comprising a first electrode where the first electrode is an anode and a second electrode wherein the second electrode is a cathode, an organic layer between the first electrode and the second electrode and comprising an emission layer wherein the organic layer comprises a hole transport region between the first electrode and the emission layer and an electron transport region between the emission layer and the second electrode, the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer or a combination thereof, and the electron transport layer comprises a hole blocking layer, an electron transport layer, an electron injection layer or a combination thereof (See Fig. 2 as described in [0027 – 0038]).
Wherein the emission layer comprises the condensed-cyclic compound ([0144]: “In an exemplary embodiment of the present invention, the organic light emitting device includes the heterocyclic compound in Formula 1 in the light emitting layer as a dopant of the light emitting layer.”)
As per claim 18, Yoon teaches:
The emission layer consists of the condensed-cyclic compound alone; or the emission layer further comprises a host ([0150]: “In an exemplary embodiment of the present invention, the organic light emitting device includes a host and a dopant in a weight ratio of 90:10 to 10:90 in the emission layer.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected from among the taught device configurations of the prior art to have arrived at the claimed device.

Claims 13 - 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20200136060A1) as applied to claim 1 – 11 above.
As per claims 13 – 15 and 18, Cho teaches:
An organic light-emitting device comprising a first electrode where the first electrode is an anode and a second electrode wherein the second electrode is a cathode, an organic layer between the first electrode and the second electrode and comprising an emission layer wherein the organic layer comprises a hole transport region between the first electrode and the emission layer and an electron transport region between the emission layer and the second electrode, the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer or a combination thereof, 1 denotes a substrate, 2 denotes an anode, 3 denotes a hole injection layer, 4 denotes a hole transporting layer, 5 denotes a light-emitting layer, 6 denotes an electron transporting layer, and 7 denotes a cathode.)
Wherein the emission layer comprises the condensed-cyclic compound and a host ([0032]: (The light emitting layer comprises a host material and the compound of Formula (1)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected from among the taught device configurations of the prior art to have arrived at the claimed device.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789